           Case 1:21-cv-01555-LTS Document 10 Filed 06/17/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

RASUAN J. BULLOCK,

                                 Plaintiff,
                                                                  21-CV-1555 (LTS)
                     -against-
                                                                 CIVIL JUDGMENT
ERIC UNKNOWN, et al.,

                                 Defendants.

         Pursuant to the order issued June 17, 2021, dismissing the action,

         IT IS ORDERED, ADJUDGED AND DECREED that the complaint is dismissed without

prejudice under Rule 41(b) of the Federal Rules of Civil Procedure for failure to update the Court

with Plaintiff’s current address.

         The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from the Court’s

judgment would not be taken in good faith.

         IT IS FURTHER ORDERED that the Clerk of Court mail a copy of this judgment to

Plaintiff and note service on the docket.

SO ORDERED.

Dated:     June 17, 2021
           New York, New York

                                                       /s/ Laura Taylor Swain
                                                             LAURA TAYLOR SWAIN
                                                         Chief United States District Judge
